Citation Nr: 0802690	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  04-19 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the service-connected eczema, actinic keratosis, and basal 
cell carcinoma.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1965 to 
October 1971.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 RO rating decision.  

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  

In April 2006, the Board remanded the issue of an increased 
rating for the service-connected eczema, actinic keratosis, 
and basal cell carcinoma to the RO, via the Appeals 
Management Center (AMC), for further development.  

At a VA medical examination in March 2002 and in July 2007 VA 
outpatient treatment notes that the veteran could not work as 
a result of his service-connected disabilities.  Therefore 
the issue of a total rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is referred to the RO for all indicated action.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  Prior to August 29, 2002, the veteran's service-connected 
eczema, actinic keratosis, and basal cell carcinoma 
disability picture more closely approximates a disability of 
constant exudation or itching, extensive lesions, and marked 
disfigurement.  

3.  Since August 29, 2002, the veteran's service-connected 
eczema, actinic keratosis, and basal cell carcinoma 
disability picture more closely approximates a disability 
that is 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected.  



CONCLUSIONS OF LAW

1.  Prior to August 29, 2002, the criteria for the assignment 
of a rating of 30 percent for the service-connected eczema, 
actinic keratosis, and basal cell carcinoma have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.118 including Diagnostic 
Code 7806.  

2.  Since August 29, 2002, the criteria for the assignment of 
a rating in excess of 30 percent for the service-connected 
eczema, actinic keratosis, and basal cell carcinoma have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.118 including Diagnostic 
Code 7806 (after August 30, 2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In March 2002, prior to the rating decision on appeal, the RO 
sent the veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the February 2003 rating decision.  

The Board notes that this appeal addresses the "downstream" 
issue of a higher initial rating for the service-connected 
eczema.  Prior to the February 2003 rating decision on 
appeal, the RO sent the veteran a notice letter in March 2002 
that addressed the elements and evidence required to 
establish service connection, but not the elements and 
evidence required to establish entitlement to an increased 
rating.  A September 2003 letter addressed the elements 
needed for increased rating; however, the letter was for a 
different service-connected disability.  

The Board finds that though the letter did not specifically 
address the issue on appeal that circumstances of this case, 
these errors do not require a remand because the errors "did 
not affect the essential fairness of the adjudication."  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).  

In addition, the veteran was informed of the elements needed 
in the March 2004 Statement of the Case (SOC).  Specifically, 
the record reflects that "any defect was cured by actual 
knowledge on the part of the claimant," because the 
statements of the veteran and his representative throughout 
the appeal reflect that the veteran understood all of the 
elements of VCAA notification.  Id.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the March 2002 and September 2003 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The September 2003letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  

The letters also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  However, even though the veteran was not expressly 
advised to "give us all you've got" the Board finds that 
this requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support a claim for increased rating, and of the 
evidence of record.  The Board finds that he has accordingly 
been constructively invited to give VA all the relevant 
evidence in his possession not already of record at VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the March 2004 SOC and March 
2007 Supplemental Statement of the Case (SSOC), which 
suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in the March 2007 SSOC.  

Further, the Board's decision herein grants the veteran's 
claim back to the original effective date.  There is 
accordingly no possibility of prejudice under the notice 
requirements of Dingess as regards a claim for increased 
rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran had VA medical examinations in March 2002, 
October 2002, and February 2004. 

Finally, the veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increase.  


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

A February 2003 RO rating decision granted the veteran 
service connection and an initial 10 percent disability 
rating for his service-connected eczema, actinic keratosis, 
and basal cell carcinoma, effective on June 4, 1998.  

The service-connected eczema, actinic keratosis, and basal 
cell carcinoma has been rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  During the pendency of this appeal, 
the diagnostic criteria for evaluating skin disorders, 
including 38 C.F.R. § 4.118, Diagnostic Code 7806, have been 
substantially revised.  These revisions were effectuated as 
of August 30, 2002.  

Under the old provisions of 38 U.S.C.A. § 4.118, Diagnostic 
Code 7806 (2001), effective through August 29, 2002:  

A no percent evaluation was warranted for eczema with slight, 
if any, exfoliation, exudation, or itching, if on a non-
exposed surface or small area. 

A 10 percent evaluation contemplated exfoliation, exudation, 
or itching, if involving an exposed surface or extensive 
area.  

A 30 percent evaluation was in order for constant exudation 
or itching, extensive lesions, or marked disfigurement.  

A 50 percent evaluation was warranted for ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant eczema.  

Under the revised provisions of 38 U.S.C.A. § 4.118, 
Diagnostic Code 7806, effective from August 30, 2002: 

A no percent evaluation contemplates less than five percent 
of the entire body or less than five percent of exposed areas 
affected, and no more than topical therapy required during 
the past 12-month period.  

A 10 percent evaluation is warranted for cases with at least 
five percent, but less than 20 percent of the entire body, or 
at least five percent, but less than 20 percent, of exposed 
areas affected; or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  

A 30 percent evaluation is assigned in cases of 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected; or systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  

A 60 percent evaluation is warranted in cases of more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected; or constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period.  

A September 1999 VA dermatology treatment report noted the 
veteran had a new non-healing papule on his right arm that 
bled occasionally.  Also, there were scaly maculae on his 
left temple and on the bridge of his nose and scaly macules 
on helices of ears bilaterally.  The veteran's back had well 
healed scars and was otherwise clear.  The right arm had a 3 
mm erythematous centrally crusted papule.  The veteran was 
treated with liquid nitrogen for his actinic keratosis of his 
nose, ears and left temple.  

A March 2000 VA dermatology note stated that the veteran's 
hands were doing better until a week prior and now had 
scaling with fissuring over pads of finger trips of several 
fingers.  As well as scaling macules of both helices.  The 
hand dermatitis was treated with betamethasone ointment to 
fingers twice daily as needed, Curel lotion, and cotton 
gloves.  He also had cryotherapy to his actinic keratosis.  

In September 2000 the veteran was treated at the VA 
dermatology clinic for chronic hand dermatitis.  His hand 
dermatitis appeared to be well controlled; he had a new 
pruritic rash on the scalp, face and chest.  

An examination of the face revealed maculopapular, 
erythematous, blanchable rash on the face and scalp.  An 
examination of the chest revealed maculopapular, 
erythematous, blanchable rash with tape marks on the neck and 
upper chest.  There were also hypertrophic keratotic lesions 
on the left arm.  

The veteran had a VA dermatology examination in March 2002 
when the claims file was reviewed.  The examiner stated the 
veteran had multiple basal cell carcinomas on the posterior 
neck and forehead of face.  

It was noted that the veteran had severe hand eczema that 
caused significant itching, swelling, fissuring, and 
infections, and significant sloughing.  The VA examiner 
diagnosed the veteran with debilitating hand eczema with a 
strong neurodermatitis component.  

In October 2002, another VA dermatology examination noted 
that the veteran had liquid nitro treatments for presumed 
actinic keratosis and basal cell carcinoma that left residual 
hypopigmented scars on the face, arms and hands.  

The VA examiner stated that the veteran's hands were involved 
extensively including fissuring, cracking, bleeding and 
itching.  In addition, problems with irritation of the knees 
and thickened skin, as well as, irritation of the periocular 
skin, elbow skin and anal area were noted. 

It was noted that the veteran had undergone multiple regimes 
of medication and treatment for his disorders and had an 
excision on the nuchal region of basal cell carcinoma.  There 
were two severely lichenified and fissured plaques on the 
left thumb and the right index finger, which showed very 
erythematous features.  

There was also evidence of scarring, residual hypopigmenation 
on hands from other areas of lichenification and irritation.  
Both of the elbows were mildly hyperkeratotic and his face 
showed evidence of sun damage which included sebaceous 
hyperplasia and cutis rhomboidalis.  There was some residual 
and circular hypopigmented scares from old liquid nitrogen 
therapy.  

On the posterior neck, there was a scar from a basal cell 
carcinoma excision and on the right there was an erythematous 
scaly papule consistent with actinic keratosis.  The forearms 
showed numerous excoriated and lichenified plaques consistent 
with self-excoriation from severe itching and from the 
veteran's eczema.  

In a November 2002 addendum, the VA examiner stated that 
treatments for the hand eczema included mositurization with 
Curel, the use of both mild and high potency corticosteroids 
including triamcinolone in the mid potency category and Lidex 
in the higher potency category and during periods of 
fissuring bacitracin for the prophylaxis was used.  He also 
soaked his hands in water, moisturized them and wore cotton 
gloves.  At one point, he used tar compounds.  

The VA examiner noted that the veteran had numerous 
treatments of liquid nitrogen therapy for precancerous 
lesions including actinic keratosis and excisions of basal 
cell carcinoma.  

The VA examiner noted that the hand eczema affected 
approximately 5 to 20 percent of his body and that precancer 
and cancerous lesions also affected between 5 and 20 percent 
of his body.  It was noted that the veteran had almost daily 
problems with fissuring, cracking, bleeding, and irritation 
of his hands from the eczema.  

A May 2003 VA dermatology clinic note that the veteran had 
seborrheic dermatitis and used sebulex shampoo to face and 
scalp.  The veteran had a history of actinic keratosis and 
non-melanoma skin cancer of the posterior neck.  

The veteran reported big problems with fissuring and cracking 
of the hands.  He had scattered yellowish papules on the 
forehead and on his hands there were patches of erythema, 
scaling, and fissuring on nearly 30 percent surface area of 
palmar surface of the hands.  There were well healed scars on 
the posterior of the neck.  

At a February 2004 VA examination the examiner noted the 
veteran was treated with liquid nitrogen for multiple actinic 
keratoses on the forearms, neck and face.  The veteran also 
had a basal cell carcinoma removed on the back on the scalp 
and as a result has a scar; there were no further problems 
with the area from where it was removed.  

The examiner stated that there was involvement of the hands 
with scaling and psoriasis on the palm of both hands and 
involved 1 percent of the total body surface area.  There was 
slight excoriation within those areas.  There was evidence of 
exfoliation of the hands but no ulceration or crusting.  

There were approximately 20 erythematous patches on the 
forearm at the sight of recent liquid nitrogen surgery due to 
actinic keratosis.  The total body surface involved with the 
actinic keratosis was approximately 10 percent.  Where the 
basal cell carcinoma was removed from  there was a 2 cm 
linear well-healed scar.   

A February 2004 VA dermatology clinic note stated that there 
were patches of erythema, scaling and fissuring on nearly 10 
percent surface area of the palmar surface of the hands.  

There also was a 2 mm flesh colored verrucous hyperkeratotic 
papule of the left scalp.  There were multiple erythematous 
scaly malcules on the dorsal hands and forearms.  

After review of the VA examination results and the veteran's 
treatment notes, the Board finds that, under the old 
criteria, the service-connected eczema, actinic keratosis, 
and basal cell carcinoma more nearly approximates the 
criteria for a 30 percent disability rating based on findings 
reflective of extensive lesions.  

However, the criteria for the 50 percent rating are met since 
there was no evidence of ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptionally repugnant eczema.  

After careful review of the veteran's VA examinations and VA 
treatment reports the Board finds that, under the new 
criteria, the service-connected eczema, actinic keratosis, 
and basal cell carcinoma also more closely approximates the 
criteria for an evaluation of 30 percent.  

This is because the medical evidence shows that 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected; or systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  

However, the veteran's disability picture does not meet the 
criteria for a 60 percent disability rating since none of the 
VA medical examinations stated that more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected; or constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  

Given the facts in this case, the Board finds, after close 
review, that the service-connected eczema, actinic keratosis, 
and basal cell carcinoma warrants a 30 percent rating, but 
not more.  




ORDER

An increased, initial rating of 30 percent, but not higher, 
for the service-connected eczema, actinic keratosis, and 
basal cell carcinoma is granted, subject to the regulations 
controlling the award of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


